Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot based on the new grounds of rejection. Furthermore, the Official Notice presented as to the use of a machine learning algorithm in claim 3 was not traversed and is accordingly taken as an admission of the fact noted.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-16, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rousson et al (hereinafter Rousson) WO2019201769A1 in view of Ortiz et al (hereinafter Ortiz) US 20180167656.

Referring to claim 1, Rousson discloses a method of operating a data processing system for making predictions during a live event stream, wherein the live event stream comprises a video stream and the live event stream is received from a means for transferring the live event stream in a server, the method comprising:
defining a sub-category of the live event to be streamed from the server to at least one spectator device (see page 5, lines 1-15 for disclosing a live event stream from a server (e.g., Fig. 8, processing element 800) to at least one spectator device (e.g., Fig. 9, system 900) and page 7, line 27 – page 8, line 9 for disclosing defining a type of game, or sub-category, being streamed (e.g., a soccer game) using a gaming object amongst other details (e.g., individuals)); 
defining a set of predictable event actions of the live event according to the defined sub-category of the live event (see page 5, lines 15-19 and page 10, line 23 – page 11, line 15 for disclosing predictable/future event actions of the live event according to tracking data of the gaming object and individuals, which define the sub-category of the live event, as seen above); 
associating each predictable event action of the set of defined predictable event actions with an electronic prediction means (see page 12, line 9 – page 13, line 5 for disclosing associating each predictable event with an electronic prediction means); 
providing the electronic prediction means associated with the defined predictable event actions to at least one spectator device (see page 12, line 9 – page 13, line 5 for disclosing associating each predictable event with an electronic prediction means that is provided to the spectator via the video stream); 
generating a data stream of predictable event actions from an event data source (see page 20, line 1 – page 21, line 8 for disclosing the video stream/data stream is generated from an event data source/processing element and provided to the system 900); 
recording in the server a data of the event actions being predicted, from the at least one spectator device (see Page 12, line 27 – page 13, line 5 for disclosing after a user has made a prediction, the user’s prediction is then presented in the form visual marker in the video stream, and since the augmented video stream is provided by the server/processing element, the user prediction must be at least temporarily recorded/buffered in order to alter the video stream for provision to the user); 
streaming the live event corresponding to the defined sub-category of the live event received from the means for transferring the live event stream by the server to the at least one spectator device (see Figs. 8 and 9, page 1, lines 18-25, page 5, line 5 – 19, and see page 20, line 1 – page 21, line 8 for disclosing the live event corresponding to the defined sub-category of the live event received from the means for transferring the live event stream by the server/processing element 800 to the at least one spectator device/system 900);
detecting event actions from the generated data stream and comparing the recorded data of the event actions being predicted, the detected event actions from the generated data stream to identify the prediction results, and displaying the identified prediction result in a user interface of the at least one spectator device (see Fig. 7 and Page 13, lines 6-14 for disclosing the determination of the outcome of the potential future game events based on the tracking data for the gaming objects, where the outcome is given in relation to the user prediction, further noting the outcome is provided as a visualization to the user presenting the user’s prediction success (e.g., gain or loss)).
Rousson is unclear as to the live event stream is a captured video game and streaming the video game.
Ortiz discloses a video game is captured live and streamed to an audience (see Paragraphs 0050-0053 for disclosing an live esports competition/event is captured and streamed), wherein, similarly to Rousson, predictable event actions are defined and associated with an electronic prediction means (see Figs. 5-8 and Paragraphs 0066-0070 for disclosing predictable event actions/anticipated plays are matched against actual plays and the ability of the spectators of the live video game event to electronically predict performances regarding the event through wagers).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the spectator engagement of live video game events of Ortiz with the system of Rousson in order to enable spectators to also enjoy and engage in eSports, and for business (such a casinos) to capture revenue at a time when aging citizenry that currently patronize traditional gaming venues and casinos is being replaced by a demographic of younger customers that desire entertainment more to their liking, such as computer gaming (see Ortiz, Paragraph 0010).

Referring to claim 2, Rousson in view of Ortiz discloses generating the data stream of predictable event actions from the event data source comprises generating the data stream from the video of the live event (see Rousson page 20, line 1 – page 21, line 8 for disclosing the video stream/data stream is generated from an event data source/processing element and provided to the system 900, further noting page 7 lines 11-15 discloses the generated data stream is from the video of the live event to be streamed), wherein generating predictable event actions from actions video of the video game as seen in the rejection of claim 1. 

Referring to claim 5, Rousson in view of Ortiz discloses generating the data stream is performed by analyzing in the server the event data received from the means transferring the live event/video game stream (see Rousson page 20, line 1 – page 21, line 8 for disclosing the video stream/data stream is generated from an event data source/processing element and provided to the system 900, further noting page 7 lines 11-15 discloses the generated data stream is from the video of the live event to be streamed). 

Referring to claim 6, Rousson in view of Ortiz discloses generating the data stream further comprises receiving event-based analysis as seen in the rejection of claim 1 wherein analysis of game objects and individuals of the live event/video game are performed.

Referring to claim 7, Rousson in view of Ortiz discloses detecting the event actions comprises detecting the state of the video game being played as seen in the rejection of claim 1.

Referring to claim 8, Rousson in view of Ortiz discloses detecting the event actions further comprises detecting triggering actions by performing at least one of analysis of the live event/video game stream as seen in the rejection of claim 1.

Referring to claim 10, Rousson in view of Ortiz discloses generating the data stream comprises generating information about a type of action, location where the event action is predicted to take place, identity of a performer of the action, a time of occurrence of the corresponding predictable event actions in the live event/video game stream or dependency on a preceding predictable event action (see Rousson page 2, lines 9-27 for disclosing at least real world location and timing at which the event action is taking place).

Referring to claim 11, Rousson in view of Ortiz discloses providing the electronic prediction means comprise providing one or more defined selectable objects, and wherein each of the one or more defined selectable objects presents at least one defined predictable event action (see Rousson page 3, lines 13-23 for disclosing providing the user selectable objects via user input for predicting an outcome related to the potential future game event).

Referring to claim 12, Rousson in view of Ortiz discloses generating the data stream of predictable event actions further comprises: receiving at least one prediction input related to the defined predictable event actions from the at least one spectator device of the at least one spectator in response to the provided electronic prediction means associated with the defined predictable event actions (see Rousson page 3, lines 13-23 and page 21, lines 1-8 for disclosing providing the user selectable objects via user input for predicting an outcome related to the potential future game event; and processing the received at least one prediction input to generate data of event actions being predicted (see page 13, lines 6-11 for disclosing processing the received prediction input to generate data of event actions being predicted). 

Referring to claim 13, Rousson in view of Ortiz discloses defining the sub-category of the live event/video game comprises defining the type of the video game or a specific game mode of the video game (see Ortiz Paragraphs 0004 and 0051 for disclosing defining the types of video game for the live video game event/tournament). 

Referring to claim 14, Rousson in view of Ortiz discloses providing an award based on the identified prediction result (see Rousson Fig. 7 and page 19, lines 17-24 for disclosing an award (e.g., 14 euros) is provided based on the prediction result). 

Referring to claim 15, Rousson in view of Ortiz discloses a data processing system for making predictions during a live event/video game stream, wherein the live event/video game stream comprises a video stream and the live event/video game stream is received from a means for capturing the live event/video game stream, the data processing system comprising:
at least one spectator device operable by the spectator (see Rousson Fig. 9, 900); and 
at least one server (see Rousson Fig. 8, 800 and Page 20, lines 1-25) in communication with the at least one spectator device over a communications network (see Rousson Fig. 9, 900 and Page 21, lines 1-5 for disclosing the system 900 is supplied the augmented video stream by the apparatus 800, wherein the system 900 is disclosed to have all of the features as discussed in relation to apparatus 800, wherein live video is received by a receiver, further noting page 7, lines 11-14 disclose the receiver receives video over communication channels, i.e., a communications network), wherein at least one of the servers is configured to perform the method as seen in the rejection of claim 1, further noting XXXX discloses selection of an electronic prediction means by the at least one spectator (see Rousson page 21, lines 6-8 for disclosing user input means/electronic prediction means for selecting the prediction options disclosed in the rejection of claim 1).

Claim 16 is rejected on the same grounds as claim 2.

Claim 19 is rejected on the same grounds as claim 6.

Claim 20 is rejected on the same grounds as claim 7, further noting Rousson discloses software for performing the functions of the disclosed limitations at the bottom of page 20.

Claim 21 is rejected on the same grounds as claim 8.

Claim 23 is rejected on the same grounds as claim 10.

Claim 24 is rejected on the same grounds as claim 11.

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rousson et al (hereinafter Rousson) WO2019201769A1 in view of Ortiz et al (hereinafter Ortiz) US 20180167656, and further in view of Applicant-admitted Prior Art (hereinafter APA).

Referring to claim 3, Rousson in view of Ortiz discloses generating the data stream is performed by analyzing the video stream using learning based on at least one object or event detection technique (see Rousson page 2, lines 9-27 for disclosing analysis of the video stream using learning based on gaming objects and event detection techniques, implying the use of machine learning).
Rousson mentions machine learning in the “BACKGROUND” section, but is unclear as to the explicit use of a machine learning algorithms. 
APA discloses is taken that the use of a machine learning algorithm is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rousson in view of Ortiz to use a machine learning algorithm to enable a machine to execute functions without explicitly being programmed to perform such functions in a static manner, normally using sample or training data to arrive at a decision on how to perform said function.

Referring to claim 4, Rousson in view of Ortiz discloses using the machine learning algorithm further comprises training the machine learning algorithm by using an event replay data for generating the data and video streams (see Rousson page 2, lines 9-27 for disclosing previously collected and analyzed tracking data for one or a plurality of games/matches is used to identify future game/match events or combination of future game/match events). 

Claim 17 is rejected on the same grounds as claim 3.

Claim 18 is rejected on the same grounds as claim 4.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rousson et al (hereinafter Rousson) WO2019201769A1 in view of Ortiz et al (hereinafter Ortiz) US 20180167656, and further in view of Labarre et al (hereinafter Labarre) US 10904617.

Referring to claim 9, Rousson in view of Ortiz discloses detecting the event actions of the live event stream as seen in the rejection of claim 1.
Rousson in view of Ortiz is unclear as to detecting sub-event attributes by receiving feedback on the generated sub-event attribute from one or more spectators and updating the generated sub-event attribute for subsequent use based on the received feedback.
Labarre discloses detecting a sub-event attribute by receiving feedback on the generated sub-event attribute from one or more spectators and updating the generated sub-event attribute for subsequent use based on the received feedback (see Col. 7, Line 46 – Col. 8, Line 12, Col. 8, Line 63 – Col. 9, Line 15, and Col. 12, Line 61 – Col. 13, Line 26 for disclosing detecting a sub-event (scene) attribute (tag describing the scene content) by receiving feedback on the generated sub-event attribute from spectators/users via voting (e.g., up-votes and down-votes for specific tags), and updated the attribute for subsequent use based on the received voting/feedback).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the user feedback of Labarre with the system of Rousson in view of Ortiz in order to facilitate collaboration among users to create and/or vet tags describing scenes of media content thereby enabling users to vote on whether a given tag is representative of a scene (see Col. 4, Lines 42-46).

Claim 22 is rejected on the same grounds as claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
08/04/2022